Exhibit 10.3
 
 


 
ÄNDERUNGS-/ ERGÄNZUNGSVEREINBARUNG
 
AMENDMENT-/ SUPPLEMENTARY-AGREEMENT
                 
Zwischen
 
Between
                 
TRUMPF Medizin Systeme
GmbH & Co. KG
Carl-Zeiss-Straße 7-9
07318 Saalfeld
 
TRUMPF Medizin Systeme
GmbH & Co. KG
Carl-Zeiss-Straße 7-9
07318 Saalfeld
                 
nachfolgend "Gesellschaft"
 
hereinafter "Company"
           
und
 
and
     
Herrn Dr. Dirk Horst Ehlers
Harvestehuder Weg 25
20149 Hamburg
 
Mr. Dr. Dirk Horst Ehlers
Harvestehuder Weg 25
20149 Hamburg
                 
nachfolgend "Geschäftsführer"
 
hereinafter "Managing Director"
                 
I.  Vertragsänderungen
 
I.  Contract Amendments
           
Nachfolgende Vereinbarungen ändern den zwischen der Gesellschaft und dem
Geschäftsführer geschlossenen Dienstvertrag aus dem Jahr 2015 mit Wirkung zum
18.01.2016 als Stichtag. Die jeweiligen Absätze des Dienstvertrages werden durch
folgende ersetzt:
 
The following agreements change the service contract between the company and the
Managing Director of the year 2015 with effect from the 18.01.2016 as key date.
The respective sections of the contract are replaced by the following:

 
 
Page 1 of 5

--------------------------------------------------------------------------------

 
 
§ 1
Position / Dienstsitz
 
Sec. 1
Position / place of work
           
(1)          Der Geschäftsführer ist, gegebenenfalls zusammen mit weiteren
Geschäftsführern, Geschäftsführer der TRUMPF Medizin Systeme Beteiligungs-GmbH,
einem weltweit agierenden Unternehmen innerhalb von Hill-Rom aus. Er übt die
Funktion des President, Surgical Solutions aus.
 
(1)          The Managing Director, where applicable together with further
managing directors, is the managing director of the TRUMPF Medizin Systeme
Beteiligungs-GmbH, a global business within Hill-Rom. He exercises the function
of the President, Surgical Solutions.
           
§ 3
Aufgaben / Geschäftsführung / Vertretung
 
Sec. 3
Function / Management/ Representation
           
(2)       (b) Vorbehaltlich der gesetzlichen Zuständigkeiten der
Gesellschafterversammlung der TRUMPF Medizin Systeme Beteiligungs-GmbH berichtet
der Geschäftsführer an den Chief Operating Officer, Hill-Rom Holdings, Inc. Die
Gesellschaft behält sich vor, die Berichtswege jederzeit unter angemessener
Berücksichtig der Belange des Geschäftsführers zu ändern.
 
(2)         (b) Subject to the statutory competencies of the shareholders’
meeting of TRUMPF Medizin Systeme Beteiligungs-GmbH the Managing Director shall
report to the Chief Operating Officer, Hill-Rom Holdings, Inc. The company
reserves the right to change the reporting channel at any time with due regard
to the interests of the Managing Director.
           
§ 6
Vergütung
 
Sec. 6
Remuneration
           
(1)         Als Vergütung für seine Dienste erhält der Geschäftsführer ein
Bruttojahresfestgehalt, welches EUR 370.000,00 (in Worten:
dreihundertsiebzigtausend Euro) beträgt. Das vereinbarte Bruttojahresfestgehalt
ist zahlbar in zwölf gleichen Raten, jeweils am Ende eines Kalendermonats.
Soweit die Tätigkeit des Geschäftsführers in einem Kalenderjahr unterjährig
beginnt oder endet und damit das Vertragsjahr kürzer ist als das Kalenderjahr,
ist das Bruttojahresfestgehalt zeitanteilig geschuldet. Etwaige Mehrarbeit und
Überstunden werden nicht gesondert vergütet.
 
(1)           Managing Director will receive a gross annual fixed salary
amounting to EUR 370,000.00 (in words: three hundred seventy thousand Euros).
The agreed gross annual fixed salary is payable in twelve equal instalments each
at the end of a calendar month. To the extent that the Managing Director's
service commences or ends during the course of a calendar year and the contract
year is thus shorter than the calendar year, the gross annual fixed salary is
owed pro rata temporis. No separate remuneration will be paid for additional
work and overtime.

 
 
Page 2 of 5

--------------------------------------------------------------------------------

 
 
(2)          Der Geschäftsführer nimmt, am Short-Term Incentive Compensation
(STIC) Programm der Gesellschaft teil. Die Zielprämie entspricht 70 % des
Festgehaltes. Auch für das Geschäftsjahr 2016 entspricht die Zielprämie 70 % des
Festgehalts; eine anteilige Kürzung erfolgt nicht. Die STIC-Auszahlung basiert
[gemäß dem Hill-Rom Holdings, Inc. Short Term Incentive Compensation Programms]
sowohl auf der Erreichung der finanziellen Ziele von Hill-Rom als auch auf der
Erreichung der eigenen individuellen Leistungsziele des Geschäftsführers. Der
Geschäftsführer muss zum Zeitpunkt der Auszahlung noch bei der Gesellschaft
angestellt sein, um die Zahlung zu erhalten.
 
(2)          Managing Director will be eligible to parti-cipate in the Company’s
Short-Term Incentive Compensation (STIC) program which at target is 70 % of the
base salary. For fiscal year 2016, the STIC payout will be based on the
increased target of 70 % and will not be prorated. STIC payout is based subject
to the Hill-Rom Holdings, Inc. Short Term Incentive Program on achievement of
Hill-Rom’s financial objectives as well as the own individual performance
objectives of the Managing Director . Managing Director must be actively
employed on the date of payout in order to receive the payment.
     
(3)         Der Geschäftsführer hat Anspruch auf einen jährlichen Long Term
Incentive Compensation Award [gemäß dem Hill-Rom Holdings, Inc. Long Term
Incentive Programms sowie der Stock-Award-Vereinbarung.] Die Zielprämie
entspricht etwa 40 % des Jahresfestgehalts. Der Long Term Incentive Compensation
Award unterliegt der Genehmigung durch den CEO und den Vorstand von Hill-Rom.
Innerhalb von 30 Tagen ab Gewährung des Long Term Incentive Compensation Award
erhält der Geschäftsführer ein „Stock Award Agreement“
(Aktienzuteilungsvereinbarung) von Hill-Rom Holdings, lnc., das zusätzliche
Informationen zum Award bietet. Sofern die Beschäftigung vor dem 01.11.2015
beginnt, hat der Geschäftsführer Anspruch auf Gewährung eines Long Term
Incentive Compensation Award für das Geschäftsjahr 2015/2016. Der Long Term
Incentive Compensation Award wird durch den CEO und den Vorstand von Hill-Rom
nach den Regelungen des Long Term Incentive (LTI) Programms ermittelt. Die
Regelungen sind dieser Vereinbarung als Anhang beigefügt.
 
(3)          The Managing Director will be eligible for an annual long term
incentive compensation award which at target is approximately 40 % of the annual
fixed salary subject to the Hill-Rom Holdings, Inc. Long Term Incentive Program
and the Stock-Award-Agreement. The award is subject to approval by the CEO and
Board of Directors of Hill-Rom. Within 30 days of the long term incentive grant,
the Managing Director will be provided with a Hill-Rom Holdings, lnc. stock
award agreement providing additional detail regarding the award. If employment
begins prior to November 1, 2015, the Managing Director will be eligible for an
annual Long term incentive grant for fiscal 2016. The long Term Incentive
Compensation Award is determined by the Hill-Rom Board of Directors and the CEO
pursuant to the guidelines of the Long Term Incentive (LTI) program. These
regulations are attached to this agreement as annex.

 
 
Page 3 of 5

--------------------------------------------------------------------------------

 
 
(5)           Im Falle des Austritts des Geschäftsführers wird der Bonus für das
Jahr des Austritts zeitanteilig gewährt. Die Gesellschaft ist berechtigt, alle
Bonusrichtlinien jederzeit zu ergänzen oder zu ändern. Die jeweils geltende
Bonusrichtlinie ist Bestandteil des Vertrages.
 
(5)          Bonus for the year in which the Managing Director might leave the
Company is paid out pro-rata temporis. The Company has the right to amend and
vary the bonus guidelines at any time. The applicable bonus guideline forms an
integral part of this Contract.
                 
II. Ergänzende Vereinbarungen
 
II. Supplementary Agreement
           
Der Geschäftsführer erhält einmalig Restricted Stock Units (RSU) in Höhe von $
100.000 (in Worten: hunderttausend US-Dollar) der Hill-Rom Holdings, Inc. [gemäß
dem Hill-Rom Holdings, Inc. Stock Award Programm sowie der
Stock-Award-Vereinbarung.] Die Anzahl der Aktien wird auf Basis des Aktienkurses
am 18.01.2016 bestimmt. Diese Prämie wird am Tag nach dem dritten Jahrestag des
Stichtages vollständig "vesten". Kurz nach dem Stichtag wird dem Geschäftsführer
eine Stock-Award-Vereinbarung von Hill-Rom Holdings, Inc. zur Verfügung
gestellt, die die Bedingungen und weitere Details der Prämie enthält. Die
Informationen werden durch Hill-Roms equity administrator, Fideltity, als dritte
Partei zur Verfügung gestellt.
 
Managing director will receive a one-time award of shares of Restricted Stock
Units (RSUs) in the amount of $ 100,000 (in words: a hundred thousand US-Dollar)
of Hill-Rom Holdings, Inc., subject to the Hill-Rom Holdings, Inc. Stock Award
Program and the Stock-Award-Agreement. The number of shares will be determined
based on the stock price on the 18.01.2016. This award will fully vest on the
day following the third anniversary of the effective date of your promotion.
Shortly after the effective date of your promotion, you will be provided with a
Hill-Rom Holdings, Inc. stock award agreement providing the terms and additional
details regarding your equity award.  The information will be provided through
Hill-Rom’s third party equity administrator, Fidelity.

 
 
Page 4 of 5

--------------------------------------------------------------------------------

 
 
UNTERSCHRIFTEN
 
SIGNATURES
     
  Chicago
, den 
  19th Feb 2016
 
  Puchheim
, the 
11th Feb 2016
                 
  /s/  Taylor Smith
 
  /s/  Dirk Ehlers
           
Unterschrift der Gesellschaft
Diese vertreten durch
[Name, Position]
 
Unterschrift des Geschäftsführers /
Signature of the Managing Director
Dr. Dirk Ehlers
     
Signature of the company
Which is represented by
[name, position]
   





Page 5 of 5

--------------------------------------------------------------------------------